MEMORANDUM **
Jose O. Rodriguez appeals his conviction and the 198-month sentence imposed following his guilty plea conviction for conspiracy in relation to cocaine trafficking, in violation of 21 U.S.C. § 846, and unlawful reentry of an alien previously deported following an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a)(1) and (b)(2).
We reject as meritless Rodriguez’s contention that his appeal waiver violates public policy. It is well-settled in this circuit that plea agreements such as the one made here do not offend public policy. United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990). Thus, Rodriguez’s waiver of the right to appeal his conviction and sentence is valid, see United States v. Torres, 999 F.2d 376, 378 (9th Cir.1993) (per curiam) (upholding appeal waiver where there was no breach of plea agreement), and the appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.